Reasons for Allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a method or system for identifying a sensor node located closest to an audio source within the system.
The following is an examiner’s statement of reasons for allowance:  the prior art of record considered as a whole fails to teach or suggest either:
1)  a computer based method for identifying a sensor node located closest to an audio source within a system, the system comprising at least three sensor nodes connected to a computational node, each sensor node further comprising an audio directional sensor for measuring a direction of an audio signal emitted by the audio source, the method comprising:  measuring a reference direction in each sensor node; retrieving a direction of the audio signal from each audio directional sensor of the sensor node with respect to the reference direction; measuring a node angle for each sensor node, the node angle being the angle between the reference direction and the direction of the audio signal propagating from the audio source; calculating the angular mean of all node angles; and identifying the sensor node located closest to the audio source as the sensor node having the node angle which is closest to the angular mean of all node angles; or
2)  a system for identifying a sensor node located closest to an audio source, the system comprising at least three sensor nodes connected to a computational node, each sensor node further comprising an audio directional sensor configured to receive an audio signal emitted by the audio source and to measure a direction of the audio signal, each sensor node being further configured to cooperate with means for providing a reference direction such that when an audio signal is received by each sensor node of the system, the angle between the reference direction and the measured direction is a node angle of the sensor node, the system further being configured to identify the selected sensor node as the sensor node having the node angle whose value is the closest to the angular mean of all node angles.  (bold language emphasized)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. The examiner can normally be reached PHP Mon-Fri 8am-5pm Typical.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
January 28, 2022